Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 1of8 Page ID #:67

EXHIBIT “4”
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 2o0f8 Page ID #:68

 

    

 

@ premio Gis Cdightlam X «GB Ammoncenn Gis Drichtlan: xX = https/Avebarchiveerg‘saveahtn | + i a
_ Co amerncom/apyaorka/ *s
Bete DB Cocsicenscom. (By Google Tarsine JB Wajertic MilibuRe.. 9d @ Nifon D885 Capt) Saat eta Bs
Sethe Mecive Shooping Acs (mud — f wr | So Mc Tu We Th fr Sa : ‘ bie
oe eee | F) Ctena oe ie ee ee Mae Tew YF
z 4 Ss 6 7 8 5 {
oo mw Mw os ok ]
aw wow on ee ae \
Sree ios “SRB AW
ie Bg Nf 2020
iar ioe ce brine fewer Shap hy ay= dos Dera 10:32am Sunday 17 May 2020 aicavement
233 A 4 — =
», amazon assistant og

Hee ice > Sela Peat £ fro

Gitts Delight Laminated 27x24 Paster: Bikini Madel - Fluidr tes Coote

Pretty Bikini Swimsuit Model Goddess by 45SURF Heros We der erow when or if his em

Odyssey Mythology Landscapes Gadde sali hes Hick brsriick

hy Gitrs Nelighr @ aneeontarker Gryley tes

ang oa

Currently unavailable. Soi Et

we don't know when or if thistom will bc Docicin steck. i oe

+ Lammated curable tear vasistant 2/224 HD Poster, Uold & youd colors. Aud tc Wedding Registry |

~ Printed on high queity 24k phote giois paper. Heat sealec Lamination ter years of Sn GSR EE =
proc2ction.

+ Ships same day it s purchased (vreekdays) Shor: EH  @®

100% Setistaction guarenteed or full mney back relund
Panter Tage Aikial Mads Fluids ¢ Protry Rikin! Suvimvuite Maciel Gadaiess hy 25SURF Heres
Udyssay Mytholegy Lardscapes & Godda

C Report incucrect product infonration,

PHiPark hy &mazan Pharmacy
‘Your mecicaticn, delivered Leam more >

 

Related products from Our Brands

 
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 3o0f8 Page ID #:69

 

@ TR Rov WIL A120 o 1 x GS Ammmemcone Gin Deightlar: x = https /avcharchivetrgsarcihth * | +
= CS om image mad ema aren ronyinngey/7 IR%PRHnm WN _ 81 1900_jpg

Site: @B Covcieec 8p Googie BH Woajectic Nelburs.. 9a Nikon D852 Czpn eae

10:33am Sunday 17 May 2020

 

INFRINGEMENT #2.
https://Iwww,amazon,com/Gifts-Delight-Laminated-24x26-Poster/dp/BO7FK7FV13
https://images-na.ssl-images-amazon.com/images/I/81Rc6m8tBAL, SL1200_.jpg
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 4of8 Page ID #:70

 

BD Dede 120 joy x Ameer x |S hmps/Arcbarchivcerpavahty # | +
= Coe fee med ee aera ying VE Roms FAl_8t “PO0_ipg
Bite DB Cocco Gee eee Woes pu dB libro DED Capt} ta pipe os:

me “=k ¥ ‘ Su Me Tu We Th fr

ee |
3 4 6 6 F 8B
fo Mo 1G i418

sw w wD 2 ve
es ee

s o4

 

INFRINGEMENT #3.

hitps://www,amazon,com/Gifts-Delight-Laminated-Poster-Swimsuit/dp/BO7FK77NNG6/
https://images-na.ssl-images-amazon.com/images/l/71gp6w4mziL. SL1200 jpg
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 5of8 Page ID#:71

 

D Tepbeime SLA _jog ti) x AmmemcomGits De ghtlans xB hitps/ecbanchemergarchm x | + is
= Cot imegy met mage amen conyimage y/7 Igpfme® SI 1706 jpg wv G > a @B:
Biteec DB Coccicecctm Googie bacine PR Najestic MelbuPs.. 92 BI Aiton DESI Capt aa

       

eae

- Ste soe ss

INFRINGEMENT #4.

https:/jwww.amazon.com/Gifts-Delight-Laminated-24x35-Poster/dp/BO7FK9X51J/
https://images-na.ssl-images-amazon.com/images/I/71wv-Xbe9fL. SL1200_.jpg

 
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 6of8 Page ID#:72

 

i i x
D Few ML SK og ee XS AmmenseeGisdecttiar) x «=@ httpsrweborchivecrpsarshm x fot "
—s

Cc images mal mage amerenronyimagey 7 hwy Xbe HS 1900_jng

 
     
     
        
    
    

Bi tpec @ Comsinncenrcan Bp Gecgie'iancime MB WoajecticMeiburz.. dB Nikon D8S2Cep) acer ae ee

Sa Me Te We Ta fr Sa
77 OR wie ff
E45 6 7 & 3 y
a i
ow ow ww ae a
mM mw aT 2b 21 0
sof ? t o¢ OS K

  

INFRINGEMENT #5.
hiips://www,amazon.com/Gifts-Delight-Laminated-36x24-Poster/dp/BO7FKHFX1V/
https://images-na.ss|l-images-amazon.com/images/I/71Ko%2BJ%2BxgRL. SL1200 .jpg
Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 7of8 Page ID#:73

 

@ Mi IgA UI200_joz Me x GS AmiomconeGisDecttiar) xX & hmps/necbarchiveergtsaranm » | ++

So St lege navel mage amen ro nyimagey/7 KORINE SI 1900_ pg

Bi tees QD Comciceescem (Bp Googie arsine BP Wajertic MilibuRe.. 9 I Nikon D855 Cap

 

INFRINGEMENT #6.

https://www,.amazon.com/Gifts-Delight-Laminated-24x25-Poster/dp/BO7FK63F4P/
https://images-na.ssl-images-amazon.com/images/I/6102kpR6M4L. SL1200 .jpg
 

Case 2:20-cv-04720-ODW-PLA Document 1-4 Filed 05/27/20 Page 8of8 Page ID #:74

@ GOMpPREVEL_SL1200_jogtt x «GB AmazoncemrGits Oc ghtlary xX = @ https/avcharchive.crp/savarhe x | +

= Cot images nas image amerenram/images 610 *kARAMAL_ © 1250 jpg
=

Tb tppc @ Covsianceaecm. [Mp Google harcite JB Najectic MelbuPe.. <b ME Nikon D85oCeph

10:36am Sunday 17 May 2020

 

INFRINGEMENT #7.

https://www.amazon.com/dp/BO7FK7D55L/
https://www,amazon.com/Gifts-Delight-Laminated-27x24-Poster/dp/BO7FK7D55L
https://images-na.ssl-images-amazon.com/images/l/71CfDkibwwL. $L1200_.jpg
